y

Case 3:18-cv-00662-BJD Document 26 Filed 09/09/19 Page 1 of 8 PagelD 1065

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
FRANK E. POLO, SR. ,
Appellant,
Vv, Case No. 3:18-cv-662-J-39
LILLY JOSEPHINE REAL,

Appellee.
/

ORDER
THIS CAUSE is before the Court on appeal from the bankruptcy court’s Order

Denying Motion to Dismiss, Granting Motion for Sanctions, Awarding Attorney's Fees,
and Enjoining Appellant from any Further Attempt to Collect Alleged Pre-Petition Debt
from Appellee (Doc. 1.2). The parties have briefed the matter. (Docs. 19, 20, and 22).
The Court also considers Appellee’s Motion for Attorney's Fees. (Doc. 21).
7. Background

Appellee initiated her bankruptcy case on October 24, 2016. (Doc. 3.5 at 12).
She obtained a discharge on February 15, 2017. Id. at 10. On September 22, 2017,
Appellee filed a Motion for Sanctions for Violation of Discharge Injunction under 11
U.S.C. § 524(a) against Appellant. Id. at 9. In return, Appellant filed his Motion to
Dismiss. Id. The bankruptcy court held a hearing on the Motions, id., and set them for a
trial on January 8, 2018, id. at 8. Following the trial, the bankruptcy court denied
Appellant's Motion to Dismiss and granted Appellee’s Motion for Sanctions. (Doc. 1.2).

The bankruptcy court also entered a separate document titled “Findings of Fact and
Case 3:18-cv-00662-BJD Document 26 Filed 09/09/19 Page 2 of 8 PagelD 1066

Conclusions of Law.” (Doc. 1.3; Order). These findings of fact are unchallenged except
for Appellant’s objections noted within his initial brief.

At the time of Appellee’s bankruptcy filing, she did not have reason to think of
Appellant as a creditor. Id. at 4-5. Appellee told Appellant about her bankruptcy case on
January 3, 2017. Id. at 5. On February 13, 2017, the final day for creditors to object to
Appellee’s discharge, Appellant filed a complaint in Florida state court naming Appellee
as a defendant but did not file anything alerting the bankruptcy court to an objection of
discharge. Id. at 5. On February 15, 2018, the bankruptcy court entered an order of
discharge as to Appellee. Id. at 6. Appellant learned that Appellee was suing her on
February 22, 2017, and on April 3, 2017, filed an amendment to her bankruptcy
schedules to reflect Appellee as a creditor. Id. Appellee served Appellant with a copy of
her amended schedules and filed a suggestion of bankruptcy in the state court case,
which was also served on Appellant. Id. In response, on April 4, 2017, the state court
stayed its case and ordered that the parties return the case to active status once
appropriate. Id.

On July 5, 2017, Appellant filed a notice wherein he acknowledged Appellee’s
protected status as a debtor in a bankruptcy case, including that he needed to obtain
relief from a stay on collections efforts. Id. at 6-7. Despite this notice, Appellant tried to
file an amended complaint in the state court case. Id. at 7. On that same day, Appellee’s
attorney contacted Appellant and informed Appellant of Appellee’s discharge and that
his proposed amended complaint would violate that discharge, which could lead to
sanctions because Appellant had knowledge of the discharge. Id. Appellee’s attorney

warned Appellant that he could be subject to sanctions if he persisted in prosecuting
Case 3:18-cv-00662-BJD Document 26 Filed 09/09/19 Page 3 of 8 PagelD 1067

Appellee in state court. Id. On August 31, 2017, Appellant filed a motion for declaratory
relief in the state court action against Appellee as to whether his state court claims were
barred by the bankruptcy court. Id. at 8. Appellee responded by filing her motion for
sanctions in the bankruptcy case, which was met by Appellant’s motion to dismiss.

The bankruptcy court first resolved Appellant's Motion to Dismiss. The
bankruptcy court rejected Appellant's argument that he was never properly served and
therefore not subject to the bankruptcy court's jurisdiction. The bankruptcy court also
determined that it had subject matter jurisdiction to determine whether Appellant's
actions in state court violated the bankruptcy discharge. Following that determination,
the bankruptcy court held that any potential debt Appellee owed Appellant was
discharged; Appellant had knowledge of that discharge; and Appellant proceeded
against Appellee in the state court despite the discharge.

2. Discussion

The Court reviews the bankruptcy’s decision to impose sanctions for an abuse of
discretion. In re Mroz, 65 F.3d 1567, 1571 (11th Cir. 1995). The Court reviews the
bankruptcy court’s factual findings for clear error and legal conclusions de novo. Id.
“Congress has empowered bankruptcy courts broadly to issue any order, process, or
judgment that is necessary or appropriate to carry out the provisions of
the Bankruptcy Code, 11 U.S.C. § 105(a), including sanctions to enforce
the discharge injunction.” In re McLean, 794 F.3d 1313, 1319 (11th Cir. 2015) (internal
quotations omitted). The Eleventh Circuit holds that the discharge injunction provision

“is an expansive provision designed to prevent any action that has the effect of
Case 3:18-cv-00662-BJD Document 26 Filed 09/09/19 Page 4 of 8 PagelD 1068

pressuring a debtor to repay a discharged debt, even if the means of pressuring the
debtor are indirect.” In re McLean, 794 F.3d at 1320.

As to the issue of service, Appellant notes that Appellee visited Appellant in
Appellee’s capacity as a case worker involved with a dispute between Appellant and his
wife over the timesharing of their two minor children. Appellant claims the visits
occurred at 9619 Fontainebleau Boulevard, Miami, Florida, throughout the first part of
2014. Appellant argues that Appellee’s visit to the 9619 Fontainebleau Boulevard
address put her on knowledge that Appellant should be served and contacted there for
all future legal proceedings, despite Appellant using 1475 SW 8" Street as his mailing
address.

Service in bankruptcy proceedings is generally effected in the same manner as
civil cases in district court. See Fed. R. Bankr. P. 3007(a)(2) and Fed. R. Bankr. P.
7004(a). “Unless federal law provides otherwise, an individual--other than a minor, an
incompetent person, or a person whose waiver has been filed--may be served in a
judicial district of the United States by” following state law for service of process or
delivering service to the person’s dwelling. Fed. R. Civ. P 4(e). Florida law allows for
service “by leaving the copies at his or her usual place of abode with any person
residing therein who is 15 years of age or older and informing the person of their
contents.” Fla. Stat. § 48.031. Appellant's position is that the 1475 SW 8" Street
address was not his usual place of abode. As the bankruptcy court highlighted,
Appellant has consistently listed 1475 SW 8'" Street as his address, including in the
state court proceeding and the bankruptcy case. He cannot now claim that he did not

receive adequate notice and service by being contacted at that address. Jaffe & Asher
Case 3:18-cv-00662-BJD Document 26 Filed 09/09/19 Page 5 of 8 PagelD 1069

v. Van Brunt, 158 F.R.D. 278, 280 (S.D.N.Y. 1994) (rejecting argument that service was
ineffective because it was not made at the defendant's abode because defendant held
the address at which he was served as his address) (Sotomayor, J.). Further, the
bankruptcy court had ample support for its finding that Appellant received notice of the
bankruptcy case and its discharge of Appellee’s debt because Appellee filed a notice of
bankruptcy in Appellant's state court case, and Appellee notified Appellant of the
bankruptcy case and the discharge via email. (Docs. 3.44 at 2, 3.42 at 2, and 3.31 at 2).
In fact, Appellant acknowledged not only the existence of the bankruptcy case, but also
that Appellee was protected from debt collection activities. (Doc. 3.33 at 2) (“[I]t is the
honest understanding of [Appellant] that the stay protection extends to [Appellee]
only.”).

Appellant also argues that he was a foreseeable creditor and should have been
named in Appellee’s original schedule. He fails to offer any evidence on this point nor
confront the fact that he had previously emailed Appellee that he has no intention “to
proceed against [Appellee] criminally nor in civil court.” (Doc. 3.29 at 2). Appellant
makes several factual objections that are not supported my record to undercut a finding
that Appellant was not a foreseeable creditor. For example, he objects to the bankruptcy
court's finding that Appellee received notice that she was being sued on February 22,
2017. (Doc. 19 at 12). However, Appellant merely states that Appellee is not trustworthy
and should not be believed while citing to an amalgamation of documents that do not
support Appellant's claim. Id. (citing Creditors Ex. 24). This Court reviews the
bankruptcy court’s credibility determinations with deference, which “imposes an

especially heavy burden on an appellant in a case in which the evidence is largely
Case 3:18-cv-00662-BJD Document 26 Filed 09/09/19 Page 6 of 8 PagelD 1070

testimonial, and the district court has the advantage of observing the witnesses
and evaluating their credibility firsthand.” Ford v. Gaither, 953 F.2d 1296, 1298 (11th
Cir. 1992). The Court found nothing that suggests the bankruptcy court erred in its
credibility determinations. Additionally, and as the bankruptcy court explained, there can
be no claim that Appellant was harmed by being omitted from the original schedule
because there were no assets and Appellant failed to take any action to protect his
claim despite knowledge of the bankruptcy case prior to Appellee’s discharge. Likewise,
the Court has reviewed the underlying claims that Appellant asserted against Appellee
and the Court does not find that the bankruptcy erred in rejecting a challenge to the
discharge pursuant to 11 U.S.C. 524.1

The final issue for the Court’s review is whether Appellant’s actions that violated
the discharge injunction were sanctionable. The bankruptcy court noted that Appellant
could not avoid taking action in the bankruptcy case and “stand[ ] back, allowing the
bankruptcy action to proceed without adjudication of his claim, and then assert[ ] that
the debt owed him is [non]dischargeable.” See In re Alton, 837 F.2d 457, 460 (11th Cir.
1988) (holding that the “mere knowledge of a pending bankruptcy proceeding is
sufficient to bar the claim of a creditor who took no action, whether or not that creditor
received official notice from the court of various pertinent dates”). Because Appellant
knew of the bankruptcy case before the discharge and failed to contest the
dischargeability of his claim against Appellee, Appellant is “forever barred” from

contesting dischargability “even [though[ [Appellee] failed to list him as a creditor.” In re

 

' It was clear that Appellant’s actions as guardian ad litem for the two minor
children never even approached a willful and malicious act. (Doc. 3.28 at 2).
Case 3:18-cv-00662-BJD Document 26 Filed 09/09/19 Page 7 of 8 PagelD 1071

Horne, No. CIV.A. 13-00258-CB-B, 2014 WL 1370151, at *6 (S.D. Ala. Apr. 8,
2014), affid in part, remanded in part, 630 F. App'x 908 (11th Cir. 2015).

The action on which the bankruptcy court based its sanction was Appellant's
filing of a motion for declaratory relief in the state court action. In reviewing Appellant's
filing, the bankruptcy court applied the then binding standard for sanctions as
announced in In re Hardy, 97 F.3d 1384, 1390 (11th Cir. 1996). However, the United
States Supreme Court recently explained that the standard used in In re Hardy is
tantamount to strict liability and should replaced with the “no fair ground of doubt”
standard. Taggart v. Lorenzen, 139 S. Ct. 1795, 1802 (2019) (holding that “a court may
hold a creditor in civil contempt for violating a discharge order if there is no fair ground
of doubt as to whether the order barred the creditor's conduct”) (emphasis in original);
see also In re Roth, No. 17-11444, 2019 WL 4047509, at *3 (11th Cir. Aug. 28, 2019)
(“In place of the ‘strict-liability standard,’ the [Supreme] Court adopted the ‘fair ground of
doubt standard.””). Because the bankruptcy court did not conduct an analysis under the
no fair ground of doubt standard, this action must be remanded to the bankruptcy court
for this limited purpose. In light of the remand of this case, Appellee is not entitled to
recover attorney's fees in this appeal.

Accordingly, after due consideration, it is

ORDERED:

1. The bankruptcy court's Order Denying Motion to Dismiss, Granting Motion for

Sanctions, Awarding Attorney's Fees, and Enjoining Appellant from any

Further Attempt to Collect Alleged Pre-Petition Debt from Appellee (Doc. 1.2)

is AFFIRMED in all respects, except the determination that Appellant's
Case 3:18-cv-00662-BJD Document 26 Filed 09/09/19 Page 8 of 8 PagelD 1072

actions in the state court case justified the imposition of sanctions and the
resulting judgment for attorney’s fees. The portion of the order imposing
sanctions is VACATED and REMANDED for further proceeding consistent
with this opinion.

2. Appellee’s Motion for Attorney's Fees. (Doc. 21) is DENIED.

3. The Clerk of the Court is DIRECTED to terminate any pending motions, and
to close this case. The Clerk of the Court is FURTHER DIRECTED to transmit
a certified copy of this Order to the Clerk of the Bankruptcy Court

+h
DONE and ORDERED in Jacksonville, Florida this O day of September,

 

2019.

BRIAN J. DAVIS

United States District Judge
2

Copies furnished to:

Counsel of Record
Unrepresented Parties
